Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
12, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00488-CV



      IN RE CHRISTOPHER BRAN, CBMJ INVESTMENTS &
  DEVELOPMENT, LLC, MONTROSE MULTIFAMILY II HOLDINGS,
       LLC, AND URBANONE PROPERTIES, LLC, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-20587

                        MEMORANDUM OPINION

      On July 6, 2022, relators Christopher Bran, CBMJ Investments &
Development, LLC, Montrose Multifamily II Holdings, LLC, and UrbanOne
Properties, LLC filed a petition for writ of mandamus in this court. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this
court to compel the Honorable C. Elliott Thornton, presiding judge of the 164th
District Court of Harris County, to vacate her June 11, 2022 order requiring turnover
and appointing a receiver.

        Relators have an adequate remedy by appeal, and in fact have appealed. See
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(1) (providing for interlocutory
appeal from order appointing receiver).1 Therefore, relators have not shown that
they are entitled to mandamus relief. Accordingly, we deny relators’ petition for
writ of mandamus. We also deny relators’ motion for emergency stay without
prejudice to re-filing the motion under their current appeal.


                                           PER CURIAM

Panel consists of Chief Justice Christopher and Justices Poissant and Wilson.




        1
          Relators’ appeal from the June 11, 2022 order is pending in this court in Christopher Bran, CBMJ
Investments & Development, LLC, Montrose Multifamily II Holdngs, LLC and UrbanOne Properties, LLC
v. Spectrum MH, LLC and Spectrum MHU, LLC, No. 14-22-00479-CV.
                                                    2